         Case 1:18-cv-06093-JPO Document 55 Filed 07/02/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BANK OF NEW YORK MELLON,
LONDON BRANCH, as Indenture Trustee
under the Indenture dated as of April 30,
2007,
                                                           18-cv-06093 (JPO)
                Interpleader Plaintiff,

         - against -

CART 1, LTD., as Issuer; DEUTSCHE BANK
AG FRANKFURT, as Swap Counterparty; and
CRC CREDIT FUND, LTD.,

                Interpleader Defendants.




                         NOTICE OF WITHDRAW AL OF COUNSEL

                PLEASE TAKE NOTICE that, upon the accompanying declaration of Stephen

C. Behymer and subject to the approval of the Court, Stephen C. Behymer hereby withdraws as

counsel for Interpleader Defendant Deutsche Bank AG, herein named Deutsche Bank AG

Frankfurt, in the above-captioned action. Cahill Gordon & Reindel LLP will continue to

represent Deutsche Bank AG, herein named Deutsche Bank AG Frankfurt, in this matter.




Dated:    July 2, 2019
          New York, New York

                                           CAHILL GORDON   & REINDEL LLP


                                           By:   Step~-·

                                                 80 Pine Street
                                                 New York, New York 10005
                                                 (212) 701-3000
       Case 1:18-cv-06093-JPO Document 55 Filed 07/02/19 Page 2 of 5



SO ORDERED:



Hon. J. Paul Oetken, U.S.D.J.




                                     -2-
          Case 1:18-cv-06093-JPO Document 55 Filed 07/02/19 Page 3 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE BANK OF NEW YORK MELLON,
LONDON BRANCH, as Indenture Trustee
under the Indenture dated as of April 30,
2007,
                                                                  18-cv-06093 (JPO)
                 Interpleader Plaintiff,

          - against -

CART 1, LTD., as Issuer; DEUTSCHE BANK
AG FRANKFURT, as Swap Counterparty; and
CRC CREDIT FUND, LTD.,

                 Interpleader Defendants.



                            DECLARATION OF STEPHEN C. BEHYMER

                 I, Stephen C. Behymer, hereby declare under penalty of pe1jury that the following

is true and correct:

                        1. I am one of the attorneys at Cahill Gordon & Reindel LLP representing

Interpleader Defendant Deutsche Bank AG, herein named Deutsche Bank AG Frankfurt, in this

matter.

                        2. I make this declaration pursuant to Local Rule 1.4 of the Rules of this

Court.

                        3. Attorneys at Cahill Gordon & Reindel LLP, including David G.

Januszewski and Sheila C. Ramesh, will continue to be counsel of record in this matter.

                        4. My withdrawal will not affect any deadlines or cause any delay in this

matter.

                        5. I am not asserting any retaining or charging lien on my clients.




                                                    -3-
         Case 1:18-cv-06093-JPO Document 55 Filed 07/02/19 Page 4 of 5




Dated:   July 2, 2019
         New York, New York




                                    By:
                                                             I
                                                Step      . Be ner --
                                                80 Pine Street
                                                New York, New York 10005
                                                (212) 701-3000




                                          -4-
        Case 1:18-cv-06093-JPO Document 55 Filed 07/02/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I caused the foregoing Notice of Motion and Motion

to Withdraw Appearance to be served on counsel ofrecord for all parties via the Court's

CM/ECF system and on Interpleader Defendant Deutsche Bank AG, herein named Deutsche

Bank AG Frankfurt, via email.

Dated: July 2, 2019

                                                CAHILL GORDON    & REINDEL LLP


                                                By:~:;__r--+----11--+--------
                                                 Step en
                                                 80 Pme Street
                                                 New York, New York 10005
                                                    (212) 701-3000




                                              -5-
